Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about July 31, 2002, which, to the extent appealed from, in child protective proceedings pursuant to article 10 of the Family Court Act, found that respondent father had neglected the subject child, unanimously affirmed, without costs.
The evidence established that respondent father, by not making alternative childcare arrangements when the child’s mother was incapacitated and verbally abusing as well as behaving in a menacing fashion toward the mother in the child’s presence, and dangling the child by the shoulder while attempting to slap the mother, neglected the child by failing to provide a minimum degree of care for her (see Nicholson v Scoppetta, 3 NY3d 357, 368-369 [2004]). Concur—Mazzarelli, J.P., Andrias, Sullivan, Williams and Malone, JJ.